Citation Nr: 0827765	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-29 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision rendered by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied entitlement to service 
connection for PTSD and for peripheral neuropathy.

In March 2007, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC) for additional 
development.

During the course of the appeal, the veteran relocated to 
Arizona in 2006 and the claims file was transferred to the 
custody of the RO in Phoenix, Arizona, which is now the 
agency of original jurisdiction.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2007; a transcript of that hearing 
is of record.

As a final preliminary matter, the Board notes that, in July 
2007, the veteran's representative submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  In a July 2007 statement, the veteran's 
representative submitted a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The veteran contends that he suffers from peripheral 
neuropathy as a result of in-service events, specifically 
herbicide exposure.  The veteran's DD Form 214 shows that he 
served in the Republic of Vietnam during the Vietnam Era, and 
there is no evidence to the contrary.  Thus, he is presumed 
to have been exposed during such service to Agent Orange.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2007).

In a February 2002 statement, G.S.G., M.D., noted that the 
veteran's nerve conduction studies reflected significant 
sensory and motor slowing suggestive of a severe 
demyelinating neuropathy.  VA treatment notes dated from 2002 
to 2006 reflect treatment for peripheral sensorimotor 
neuropathy of unknown etiology.  A September 2003 VA 
treatment note listed an assessment of peripheral neuropathy 
and noted that the veteran should be evaluated for hereditary 
neuropathy.  In a February 2006 VA neurology treatment note, 
a VA physician detailed that DNA testing indicated that the 
veteran has a duplication of the PMP22 gene consistent with 
Charcot-Marie-Tooth disease.  It was noted that the veteran 
denied any family history of the disease.  The physician 
indicated that patients with hereditary neuropathies are 
sensitive to any superimposed cause of neuropathy, such as 
diabetes, alcohol and drug use, and toxic exposures such as 
heavy metals and Agent Orange exposure.  In an August 2006 VA 
neurology treatment note, the same VA physician listed an 
impression of Charcot-Marie-Tooth neuropathy with 
superimposed Agent Orange exposure. 

Charcot-Marie-Tooth disease is "muscular atrophy of variable 
inheritance, beginning in the muscles supplied by the 
peroneal nerves, and progressing to the muscles of the hands 
and arms."  See Dorland's Illustrated Medical Dictionary, 
530 (30th ed. 2003).  Congenital or developmental conditions 
are not personal injuries or diseases and, therefore, 
generally may not be service connected as a matter of express 
VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9.  There are, 
however, certain limited exceptions to this rule.  Service 
connection may be granted for hereditary diseases that either 
first manifested themselves during service or which 
preexisted service and progressed at an abnormally high rate 
during service.  See VAOPGCPREC 67-90 (July 18, 1990).  
Further, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted.  See VAOPGCPREC 82-90 
(July 18, 1990).

In view of the foregoing, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

Concerning his claim for service connection for PTSD, in 
October and November 2002 written statements, a November 2004 
statement from a fellow serviceman, and in his June 2007 
hearing testimony, the veteran alleged the following as his 
in-service stressful experiences: 1) In June/July 1966 or 
September/October 1966, the veteran came across a fire fight 
in an area 20 to 30 miles south of DaNang while he was with a 
new platoon leader identified as Lieutenant Rivera and a 
Staff Sergeant identified as Stevenson while he was attached 
to 1st Platoon, Company C of the 3rd Antitank Battalion, 3rd 
Marine Division.  The veteran observed and helped called the 
Med-vac for another soldier, a "wire man", who was gravely 
injury after stepped on a land mine.  2)  During that same 
time, the veteran parked a jeep on a land mine and had to 
decide whether to drive away or jump from the jeep before the 
land mine exploded.  3)  The veteran and a fellow serviceman 
described multiple incidents in a general manner including 
watching areas while B-52s and napalm were dropped, assisting 
a Green Beret encampment after it was overrun, participating 
in fire fights and battles that occurred throughout the Area 
of Responsibility south of DaNang (including south of Hill 55 
and highway East Liberty 14 and Dodge City) as well as in the 
Demilitarize Zone (DMZ) and around Dong Ha, and a time when 
their unit was ambushed directly south of Hill 55 near East 
Liberty Bridge where several serviceman received life 
threatening injuries and had to be evacuated with Med-vac.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

VA treatment notes dated from 2002 to 2006 reflect diagnoses 
of PTSD.  Service personnel records reflect that the veteran 
served in Company C of the 3rd Antitank Battalion, 3rd Marine 
Division from June 1966 to May 1967 and in Headquarters of 
the 3rd Antitank Battalion, 3rd Marine Division from April 
1966 to June 1966.  It was further noted that the veteran 
participated in operations against the Communist insurgent 
forces (Viet Cong) while serving in the DaNang area of the 
Republic of South Vietnam from April 1966 to April 1967 and 
in the Dong Ha area of the Republic of South Vietnam from May 
1967.    

However, the veteran's claimed in-service stressors were not 
submitted to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for information that might 
corroborate them.  Further efforts consistent with the VA's 
duty to assist obligation are found to be necessary in order 
to assist the veteran in obtaining verification of the 
claimed in-service stressors leading to the onset of his 
claimed PTSD disability.  Attention is called to VA Training 
Letter TL-07-02, (Resources for Research of Posttraumatic 
Stress Disorder (PTSD) Stressors and the TL07-02 Enclosures: 
Verification of In-Service Stressors Using Available 
Resources and Appendix A (Identification of Basic Information 
PTSD Stressor Corroboration Research), dated March 7, 2007.  
Effective August 9, 2007, a stressor verification site was 
also added to VA's "Rating Job Aids" webpage.  Development 
should be undertaken pursuant to instructions provided in the 
training letter.

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Centers (VAMC) in Reno, Nevada and Phoenix, Arizona 
for his claimed disabilities; however, as the claims file 
does not include any records from these facilities, records 
from these facilities should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
disabilities since June 2007.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
the veteran's claimed disabilities, from 
the Reno VAMC for the time period from 
August 1967 to the present and/or the 
Phoenix VAMC for the period from June 2007 
to the present.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The AMC/RO should contact the veteran 
and request additional details regarding 
the veteran's claimed stressors.  Each of 
the incidents must be more fully described 
with the dates of any and all incidents to 
within seven days if possible, the types 
and locations of the incidents, detailed 
descriptions of events, and any other 
identifying information.  The veteran is 
to be advised that verification of the 
incidents he has described, and ultimately 
the grant of service connection, is 
predicated on his providing as detailed a 
response as possible.

4.  Regardless of the veteran's response, 
additional development regarding the 
claimed in-service stressors should be 
undertaken pursuant to VA Training Letter 
07-02, as well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development is 
required, this REMAND, copies of the 
veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the RO to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR)).  JSRRC should be 
requested to make an attempt to verify 
events related to the veteran's claimed 
stressors.  If unable to provide such 
information, they should be asked to 
identify the agency or department that may 
provide such information and follow-up 
inquiries should be conducted accordingly.

If any source requires a specific time 
period in order to search unit records, 
the RO should designate the two month time 
period from June 1966 to July 1966 and 
from September 1966 to October 1966 as 
well as any other time period supplied by 
the veteran in clarifying stressor data.  
Once received, any documents must be 
reviewed in detail for purposes of 
stressor verification and associated with 
the veteran's claims folder.

5.  Following receipt of additional data 
from the NPRC, JSRRC, and/or any 
additional source, as well as the 
completion of any additional development 
suggested by the any of the aforementioned 
organizations, the RO must prepare a 
report detailing the nature of any in-
service stressful event(s), verified by 
the data on file.  The report and/or 
determination relating to each of the 
foregoing must then be added to the claims 
file.

6.  Thereafter, if and only if one or more 
in-service stressors that has been 
verified, the veteran is to be afforded a 
VA medical examination by a psychiatrist 
or a psychologist.  The purpose of such 
examination is to ascertain the nature and 
etiology of the veteran's claimed PTSD.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must also 
be accomplished if deemed warranted by the 
psychiatrist or psychologist.  All 
established psychiatric diagnoses are then 
to be fully set forth.

It is requested that the examiner offer an 
opinion, with full supporting rationale, 
as to whether the veteran has PTSD meeting 
the criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994), 
and, if so, whether it is at least as 
likely as not that the veteran's PTSD is 
the result of any verified in-service 
event(s).  Such discussion must include 
the examiner's opinion as to the presence 
or absence of linkage between current 
symptoms of the veteran and any verified 
stressor(s).

7.  The AMC/RO should also make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo a neurological examination.  The 
claims folder and a copy of this remand 
must be made available to the physician.  
The physician should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to identify any 
current neurological disabilities, 
including but not limited to peripheral 
neuropathy and Charcot-Marie-Tooth disease 
that are related to the veteran's 
extremities.  The examiner is asked to 
express an opinion as to whether the 
identified neurological disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service, to include in-
service exposure to herbicides.  The 
examiner must provide a complete rationale 
for any stated opinion.

If the examiner diagnoses the veteran as 
having Charcot-Marie-Tooth disease, the 
examiner is asked to express an opinion as 
to when the veteran's Charcot-Marie-Tooth 
disease was first manifested (i.e., prior 
to service, in service, or after service). 
The examiner is also asked to express an 
opinion as to whether the veteran's 
Charcot-Marie-Tooth disease is a 
congenital/developmental defect or a 
disease process.  If the examiner 
determines that the Charcot-Marie-Tooth 
disease is a congenital defect, the 
examiner is asked to indicate whether 
there was a superimposed disease or injury 
in service, to include herbicide exposure.  
If the examiner determines that the 
veteran's Charcot-Marie-Tooth disease is a 
disease which clearly and unmistakably 
preexisted service, the examiner is asked 
to indicate whether there is a permanent 
increase in the severity of the underlying 
pathology associated with the disease 
which occurred during service.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably due to the natural progress 
of the disease.  If the examiner 
determines that the veteran's Charcot-
Marie-Tooth disease did not increase in 
severity during service, the examiner 
should indicate as such.  The examiner 
must provide a complete rationale any 
stated opinion.

8.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

9  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




